MYERS, P.J.,
Petitioner is the elected magistrate in magisterial district 26-3-03, based in the Borough of Catawissa. Petitioner has *496requested this court to realign the magisterial districts in Columbia County, by removing Mifflin Township from district 26-2-02, based in the Borough of Berwick, and adding said township to petitioner’s district.
Petitioner produced evidence to indicate that the proposed realignment would tend to equalize the magisterial case loads in the two districts. The realignment also would increase petitioner’s salary by a significant sum, since the magistrates’ compensation, inter aha, is based upon the population of their districts.
Mifflin Township is presently within the district of Magistrate Nickolas Piazza, who presented no position either way on the realignment proposal. However, the Mifflin Township Supervisors (who are the elected representatives of the population of the township) and the Mifflin Township Police Department strongly opposed the change.
From the testimony presented at the hearing, it appears that the proposed realignment would cause considerable inconvenience to the residents of Mifflin Township, who would be required to travel an additional eight to ten miles, over some secondary roads, to reach Magistrate Breech’s office in Catawissa.
In contrast, Magistrate Piazza’s office, which is located in Berwick Borough, is considerably more accessible and convenient for most of the township’s residents. The distance factor would work a particular hardship on the police, who frequently travel to the magistrate’s office, and on some occasions when time is a factor.
In addition, it appears that most of Mifflin Township’s residents work or shop in the Berwick area. *497Hence, these people may have an opportunity to conduct business at Magistrate Piazza’s office when in Berwick on other matters.
Given the substantial opposition of Mifflin Township, we must conclude that petitioner’s request be denied. Therefore, Mifflin Township shall remain in district 26-2-02.
We recognize that it may be advisable, at some future time, to realign all of the county’s magisterial districts, in order to provide greater equalization of case loads. The present alignment, however, appears to be providing satisfactory and reasonably convenient service to all of the county’s residents.
We have no reluctance in noting that the calibre of all five district magistrates in Columbia and Montour counties reflect significant credit upon this judicial district.
In summary, we believe any realignment process should be undertaken only with great care and caution. In addition, it is our opinion that realignment, if done at all, should be undertaken on a countywide basis, rather than piecemeal.
ORDER
And now, May 8, 1978, after hearing held, the petition to realign Mifflin Township into Magisterial District 26-3-03 is dismissed.